DETAILED ACTION
Claims 1-16, 18-21, 23 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 Mar 21 have been fully considered but they are not persuasive.
Applicants allege that Walsh shows that the value for the respective weight for each attribute is the same regardless of the DCDS profile that is being referenced.  Remarks at 12.  Applicants quote Walsh [0068] for this proposition.  Id. at 11.
Careful review of [0068] shows the first sentence states “Another weight-based selection algorithm that may be used assigned a profile weight to each of the different song attributes….When a user makes a song request, the DCDS compares the returned hits to the current DCDS profile to determine which hits match the profile for any or all of the attributes.  For each attribute that matches the DCDS profile, the song receives the corresponding weight added to its score.” (emphasis added)

Firstly, the phrase “profile weight” in the first sentence shows that the weight is part of the profile.   



If applicants’ characterization of Walsh were true and weights are not part the profile, then someone setting up a DCDS profile would have the latitude to configure DCDS by musing “I really like Bach [freestandingWeight: computer= Bach: weight = 1,000,000], but tonight is Ska Appreciation night [filter-profile: Genre= Ska]” and create weights that would never be used.  But why would any user or DJ want to do that?  And if applicants do come up with a use for such a capability, where use disclosed in Walsh?  If the Walsh disclosure contains no such use (as the examiner suspects), then can applicants justify their presumption, in spite the express phrase “profile weight,” that weight is somehow not part of the profile?

Given both the express phrase “profile weight” and that it makes little sense to separate the weight from the profile, a person having skill in the art (PHOSITA) would understand that Walsh discloses that weight is part of the profile.


Nothing in paragraph [0068] states that this algorithm is independent of the DCDS profile.  And given the context of the paragraphs, applicants’ presumption is incorrect.

As applicants have earlier acknowledged, Walsh [0059] discusses DCDS profiles in the context of different restaurant music settings.  See Remarks at 11.  The first line of [0059] states “A third playlist algorithm may take into consideration the type of music to be played.” (emphasis added)  

[0062] explains “FIG. 18 illustrates a sample playlist algorithm that may be used, incorporating the above features.” (emphasis added)  [0062] is but three paragraphs away from [0059], and it is therefore understood that the algorithm of [0062] (by inference, the alternative with multiple variations thereof described in the following paragraphs) incorporate the DCDS profiles of [0059] to implement the aims of [0059].  

Given that the preferred embodiment of the weighting algorithm uses a DCDS profile, and that nothing in [0068] contradicts its usage, a PHOSITA would understand that the weights are specific to the DCDS profile, for the reasons given in the response to argument above.


Applicants’ own cited example of Fig. 8 shows applying weights “in a binary manner.”  As a reminder, binary is the integer domain of [0, 1].  Applicants admit that Fig. 8 shows the weights-per-feature are 0:0:1. Fig. 8 shows that neither the Timbre values nor the Key/Mode values are given any weight (‘0’) weight”), and Tempo is given full weight (‘1’).  As such, Fig. 8 also “either fully applies a feature or does not.” 

Taking a more general approach to the arguments, the examiner reminds applicants of two claim interpretation concepts
1)	“Comprising”
Prior art does not need to read on every potential interpretation of applicants’ invention.  The collective teachings of the prior art just needs to read on one interpretation.  The fact that applicants’ claimed invention could be interpreted to cover things that Walsh does not is not relevant.  The fact that the Broadest Reasonable Interpretation of the claims (which prohibits importing unclaimed limitations from the drawings, but which interprets claims in light of the drawings) encompasses Walsh is relevant.

2)	The name of the game is the claim – In re Hiniker, 150 F.3d 1362, 1369 (Fed. Cir. 1998)
Applicants’ discussion is long on the merits of the invention, but do not show how Walsh (or more relevantly, the combined teachings of the references which includes Walsh) do In re Keller, 642 F.2d 413, 425 (Fed. Cir. 1998) establishes that the test for obviousness is what the combined teachings of the references infer to those skilled in the art, not whether the bodily combination of the inventions in the references somehow yields the invention.).

Applicants allege that the Walsh is limited to non-acoustic features.  Remarks at 14.  Applicants further distinguish the examiner’s discussion of [0059] during the interview regarding tempo as being directed to a non-weighted algorithm.  Id. at 15.
Firstly, for the context given above, applicants’ characterization of [0059] and [0068] as distinct algorithms is incorrect.

Secondly, it may be moot anyway.  It appears that all of us did not focus upon McKinney nearly as much as should have during the interview, since it expressly discloses reliance on acoustic features.  Citation to McKinney for this feature is now part of the claim mapping.

Applicants allege that there is motivation to combine, arguing that the features relied upon are employed to address ambiguity and McKinney does not discuss user selections of situations of music ambiguity.  Remarks at 17.


That aside, Applicants argument tries to confine motivation to a TSM-like analysis.

Motivation to combine is not confined to TSM; motivation can be rationalized by sources from other outside of the references themselves, including common sense of the PHOSITA.  KSR v. Teleflex, 550 US 398, 420 (2007) (“Common sense teaches, however, that familiar items may [*****16] have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”)

Looking to the motivation that the Office Action actually gives, the motivation is not concerned with ambiguity.  Rather, it is concerned with why one would be obvious to a PHOSITA to combine the features of the references to arrive at the claims, irrespective of the presence of absence of particular express statements in McKinney.  To elaborate a bit more, McKinney is primarily concerned with automated sequencing song by features to generate a playlist, and does not purport to provide much user oversight over the process 

The quintessential question of motivation is in this application is “Why would a PHOSITA take the baseline playlist generation teachings of McKinney, the professional practices for use-case specific playlist modification in Cunningham, and combine it with the tyro-friendly semi-automated playlist algorithms of Walsh?”

The answer is to let lay users (as opposed to professional labor-intensive mixers) easily create use-case specific playlists that can be tweaked for the user’s preferences, then used as-is.  Which is mostly what the motivation statement of record already says.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (US 2010/0153469 A1) hereinafter McKinney,
w/incorporated features in [0027] from Blum et al. (US 5,918,223) hereinafter Blum
in view of Cunningham et al., “More of an art than a science”: Supporting the creation of playlists and mixes (https://researchcommons.waikato.ac.nz/bitstream/handle/10289/77/content.pdf?sequence=2&isAllowed=y) hereinafter Cunningham
in view of Walsh (US 2003/0050058 A1) hereinafter Walsh
With respect to claim 1, McKinney discloses A method for playing media content items ([0004] invention related to electronic device for sequential content items [0005] given example is for sequential playback), the method comprising: 
determining a plurality of track features of each media content item ([0009] shows that features are evaluated per song; [0012] features may comprise a plurality of features) in a set of media content items ([0031] shows that the processes is performed for a “user’s music collection”), the plurality of track features having associated values ([0014] features have values.  Of note: Blum’s values are normalized values.  E.g. See Col 7 lines 36-39; see also Col 11 lines 2-5, normalization variable “norm” being modified to account for new range in observed raw data.  Since McKinney [0027] uses Blum’s distance evaluation method, McKinney’s features are also in the domain of reals.) that are determined from acoustic metadata ([0009] “For songs, the result is a playlist that slowly passes from the acoustic style of a `start`-song to that of any anchor songs and finally to that of the `end`-song. Features that can be used are, for example, tempo and percussiveness of songs.”);
[…]
could be the same);
generating a plurality of weighted track features for each of the media content items by applying the weight values of the set of weights to the associated values of plurality of track features of each of the media content items (Blum Col 3 lines 8-19 generally discuss feature extraction and creating a feature vector, including weighted features);
calculating aggregated track features for the media content items, respectively, based on the plurality of weighted track features (Blum Col 10-11 generally, esp. Col 11 lines 2-5, fundamental is calculated as summation of weights.  These represent candidate fundamentals.  Col 33-56 discuss selection amongst the candidates to find the fundamental.); 
comparing the aggregated track features among the media content items to determine similarities between the aggregated track features of the media content items ([0029], in reference to Fig. 3, shows comparison of feature values by finding minimum distances); and 


McKinney does not teach “determine an intended application, from a plurality of intended applications,” of the set of the media content items”, or obtaining weights “based on the intended application.”

However, determining the intended application before building a playlist is a known in the art of Disc Jockeying.  Cunningham states:
I’m trying to put together a mix where one song responds
to another song. The first example that comes to mind is
Neil Young’s “Southern Man,” to which Lynyrd Skynyrd
replied with “Sweet Home Alabama.”
This is a real-world music information retrieval task, taken
from a posting to the Art of the Mix web site, a site
dedicated to playlists and mixes. Other examples from the
site mention as motivations for playlist creation an event
such as a wedding, a mood they want to create, or a
particular beat-rate for the gym.

Cunningham, Introduction

Sections 3 and 4 discuss assembling “Personal Use Playlists” and “Formal Mixes” respectively.  Both sections discuss the features are prioritized when assembling such playlists.  For Personal Use, the priority is playlist length to correspond to activity.  For Formal Mixes, Table 1 sts forth categorization principles, which includes an “event or activity,” and Table 2 sets forth classifications of events or activities.


determining the intended application, from a plurality of applications (Cunningham, Wedding or Gym), of the set of the media content items (Cunningham Section 1 sets forth exemplary requests, Sections 3, 4 set forth the classifications and subclassifications of playlists built on said requests); and 

obtaining weights based on the intended application (McKinney, specifically its incorporation of the Blum distance method Col 18 which teaches emphasizing or ignoring particular sound features by adjusting weights, and Cunningham 4.2 shows, for example, that tempo (BPM) is an example of a feature that may be prioritized in a user request.  Combined, the references disclose all features.).

McKinney is directed to sequencing playlists and Cunningham is directed to the factors accounted for when real people create playlists.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of McKinney and Cunningham in order to create playlists that are tailored to a user’s preferences.

McKinney and Cunningham do not teach
identifying characteristics of the set of media content items related to the intended application;
based on the identified characteristics, determining one or more track features of the plurality of track features to emphasize; and



Walsh teaches 
identifying characteristics of the set of media content items related to the intended application ([0059] DCDS profiles may be tuned to particular use-cases, such as dancing.);

based on the identified characteristics, determining one or more track features of the plurality of track features to emphasize ([0068] weights are provided to particular attributes); and

that the obtained weights are specific to the intended application, wherein the weights for the plurality of track features that are specific to the intended application weight1 the determined one or more track features to be emphasized more than remaining track features of the plurality of track features ([0068] shows that different weights are provided to different characteristics.  Emphasis, from highest to lowest, is title > album > artist > genre).

McKinney is directed to sequencing playlists, Cunningham is directed to the factors accounted for when real people create playlists, and Walsh is directed to playlist modification.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to create playlists that can be used as-is for a particular purposes.



With respect to claim 2, McKinney discloses receiving a selection of the set of media content items ([0011] selecting start and end content items). 

With respect to claim 3, McKinney discloses obtaining a playlist identifying the set of media content items ([0011] generated playlist). 

With respect to claim 4, McKinney discloses 
The plurality of weights include one or more sets of weights for the plurality of track features received as user input (Blum Col 18 lines 20-35, esp lines 34-35, weight W used to calculate feature distance, Col 19 line 13, W[i] is the user supplied weight for the ith trajectory.  NOTE: trajectory is defined in Col 18 lines 45-48 as a vector that includes both base acoustic features and derived attributes.). 

With respect to claim 7, McKinney discloses the aggregated track features are represented by numerical values (Fig. 6 equations show that Fundamentals are represented by numerical values). 

With respect to claim 8, McKinney discloses determining a sequence of the media content items comprises: 
arranging a first media content item prior to a second media content item, the first media content item and the second media content item being selected from the set of media content items 
arranging the second media content item prior to a third media content item, the third media content item being selected from the set of media content items and played after the second media content item (Abstract, second and third content items), a difference between a numerical value of an aggregated track feature of the first media content item and a numerical value of an aggregated track feature of the second media content item being smaller than a difference between the numerical value of the aggregated track feature of the first media content item and a numerical value of an aggregated track feature of the third media content item (Abstract, differences between the features of the content items and the intermediate values.  Blum provides examples of aggregated track feature as one of the measured features). 

With respect to claim 9, McKinney discloses 
identifying a seed media content item selected from the media content items, the seed media content item sequenced to be played first among the media content items ([0009] “start” song through anchor songs to “final” song.  Here, “start” song is a seed media item.). 

With respect to claim 10, dependent upon claim 8, McKinney discloses the first media content item is identified as a seed media content item, the seed media content item sequenced to be played first among the set of media content items ([0009] “start” song through anchor songs to “final” song.  Here, “start” song is a seed media item).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney, Cunningham and Walsh as applied to claim 1, in view of Lamere (US 7,678,984 B1) hereinafter Lamere
With respect to claim 5, McKinney, Cunningham, Walsh does not teach 
obtaining sequencing history data; 
determining a sequencing history of the media content items based on the sequencing history data; and 
predicting weights on the plurality of track features of the media content items. 

Lamere teaches
obtaining sequencing history data (Abstract, play history used to find statistical significant statistical sequencing, so play history is obtained); 
determining a sequencing history of the media content items based on the sequencing history data (id.); and

Thus, the combined teachings of the references disclose:
predicting weights on the plurality of track features of the media content items (Lamere Col 15 line 58-Col 16 line 7 shows variety of information used for weighting, McKinney [0029] plurality of features individually compared, thus combined, weighting per feature instead of an aggregate weighting is disclosed by the combination).

McKinney and Lamere are both directed to playlist sequencing (and Cunningham and Walsh is directed to playlist creation).  It would have been obvious to those of ordinary skill in the art to .


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney, Cunningham and Walsh as applied to claim 1, in view of O’Driscoll et al. (US 2016/0292272) hereinafter Driscoll
With respect to claim 6, McKinney teaches the plurality of track features includes acoustic features ([0009], tempo.  Alternatively, Blum Col 3 lines 7-10, several such as MFCC), […] and tempo ([0009])

McKinney, Cunningham, Walsh does not teach “key and mode.”

O’Driscoll teaches tracking key and mode (Fig. 5 shows schematic for classifiying key and mode; Fig. 6 shows key being used as a song feature).

McKinney and O’Driscoll are directed to playlist sequencing (and Cunningham and Walsh is directed to playlist creation).  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to find more ways that listeners will accept a transition between songs without noticeable disturbance.

Claim 11-13, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Walsh 
With respect to claim 11, McKinney teaches A method for sequencing media content items, the method comprising: 

[…]
selecting [….] a set of weights for the plurality of track features (Blum, generally discusses weighting in connection with calculated musical feature values.  One example is in Col 8 lines 8-14, measuring frequency.  Another is Col 8 lines 48-53, weighting trajectories of Mel-frequency cepstral coefficients) […] and include a range of weight values among the plurality of track features ((1) inherent.  Irrespective of whatever domain is selected for the weights, since each weight must be determined somehow (whether by human decision or by mechanical method), each weight must fall within a range of the determining function.  (2) Per the example in Col 8 lines 48-53, weight is “by amplitude” at the point in time.);
generating a plurality of weighted track features for each of the media content items by applying the weight values of the set of weights to the associated values of plurality of track features of each of the media content items (Blum Col 3 lines 8-19 generally discuss feature extraction and creating a feature vector, including weighted features);

determining similarities among the aggregated feature vectors of the media content items ([0029] discusses comparison of features); and 
determining a sequence of the media content items based on the similarities ([0009] sequencing songs by similarity). 

McKinney does not teach determining “intended application, from a plurality of intended applications, of the set of the media content items”, or selecting “from a plurality of sets of weights corresponding to the plurality of intended applications.”

Walsh teaches “determining an intended application, from a plurality of applications, of the set of media content items ([0059] provides examples of dancing restaurants and easy listening/classical restaurants) and …using weights from a plurality of sets of weights that are specific to the intended application ([0058] shows specificity of profile to the intended application; [0068] shows profile may dictate particular weights to features.  [0059] provides an example of how tempo requirements may vary between the two exemplary use cases (“slow/fast”)).

McKinney and Walsh are directed to playlist modification.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to create playlists that can be used as-is for a particular purposes.

Claim 21 is substantially similar to claim 11, and is mapped accordingly.  Regarding the system elements, see Fig. 8, generally.

With respect to claim 12, McKinney discloses determining similarities comprises: 
calculating distances between the aggregated feature vectors ([0029] feature values are feature vectors; calculation of intermediate distances.  [0030] shows that distances are used to measure compliance w/user supplied similarity constraints). 

With respect to claim 13, dependent upon claim 12, McKinley discloses wherein determining a sequence of the media content items comprises: 
arranging a first media content item prior to a second media content item, the first media content item and the second media content item being selected from the set of media content items (Abstract, first and second content items), and the first media content item being played before the second media content item (Abstract, [0009] discussing placing content items into a sequence); and 
arranging the second media content item prior to a third media content item, the third media content item being selected from the set of media content item and played after the second media content item (Abstract, second and third content items), a distance between a feature vector of the first media content item and a feature vector of the second media content item being smaller than a distance between the feature vector of the first media content item and a feature vector of the third media content item (Abstract, differences between the features of the content items and 

With respect to claim 18, McKinney discloses obtaining a playlist identifying the set of media content items (Blum Col 18 lines 20-35, esp lines 34-35, weight W used to calculate feature distance, Col 19 line 13, W[i] is the user supplied weight for the ith trajectory.  NOTE: trajectory is defined in Col 18 lines 45-48 as a vector that includes both base acoustic features and derived attributes.)

With respect to claim 19, McKinley discloses receiving as user input one or more sets of weights for the plurality of track features included in the plurality of sets of weights (Blum Col 19 lines ). 

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney and Cunningham as applied to claim 11, in view of O’Driscoll
With respect to claim 14, McKinney and Cunningham do not teach determining similarities comprises: 
generating a complete symmetric graph with vertices and edges, the vertices associated with the media content items, respectively, and connected via the edges, the edges having values representative of distances between the aggregated feature vectors of the media content items; and 
determining an optimal path crossing all of the vertices, the optimal path used to determine the sequence of the media content items. 

O’Driscoll teaches

determining an optimal path crossing all of the vertices, the optimal path used to determine the sequence of the media content items ([0078] discusses optimal paths). 

McKinney and O’Driscoll are directed to playlist sequencing (and Cunningham is directed to playlist creation).  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to find more ways that listeners will accept a transition between songs without noticeable disturbance.

With respect to claim 15, dependent upon claim 14, the combination teaches 
identifying a seed vertex from the vertices, the seed vertex associated with one of the media content items to be played first among the media content items (McKinney [0009] “start” song through anchor songs to “final” song.  Here, “start” song is a seed media item; O’Driscoll Fig. 15 graph nodes correspond to songs).

With respect to claim 16, dependent upon claim 14, O’Driscoll teaches the optimal path includes a route defined by at least some of the edges and visiting all the vertices only once ([0025] Hamiltonian path). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney, Cunningham, and Walsh as applied to claims 1, 4, in view of Herberger et al. (US 2012/0023403 A1) hereinafter Herberger
With respect to claim 23, dependent upon claim 4, the references do not teach 
providing a user interface for receiving the user input of weights on the plurality of track features, the user interface comprising a plurality of selectable and adjustable control elements corresponding to the plurality of track features, wherein a selection and adjustment of a control element causes a relative adjustment to a value of a weight for a track feature to which the control element corresponds.

Herberger teaches
providing a user interface for receiving the user input of weights on the plurality of track features (Fig. 11), the user interface comprising a plurality of selectable and adjustable control elements corresponding to the plurality of track features (Fig. 11, sliders controlling tempo, singing, female voice, etc.), wherein a selection and adjustment of a control element causes a relative adjustment to a value of a weight for a track feature to which the control element corresponds (“relative adjustment” is implicit by use of sliders.  Abstract discloses weight control.).

McKinney, Walsh, and Herberger are directed to playlist modification, Cunningham is directed to the factors accounted for when real people create playlists.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide user feedback on particular track features.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        23 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This instance of “weight” is unambiguously a verb, and does not require rejection under 112 2nd, notwithstanding the earlier use of the term “weights” as a noun.